Case: 14-60464      Document: 00512974632         Page: 1    Date Filed: 03/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60464
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 19, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DEREK MILLER, also known as St Louis,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:12-CR-159-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Derek Miller appeals the sentence imposed following his guilty plea
convictions for conspiracy to possess with intent to distribute cocaine and
money laundering. He was sentenced to concurrent terms of 160 months of
imprisonment and three years of supervised release on each count.                                He
contends that the district court erred by applying a two-level enhancement
pursuant to U.S.S.G. § 2D1.1(b)(1) for possession of a firearm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60464    Document: 00512974632     Page: 2   Date Filed: 03/19/2015


                                 No. 14-60464

      We review the district court’s factual finding that § 2D1.1(b)(1) applies
for clear error. See United States v. King, 773 F.3d 48, 52 (5th Cir. 2014). The
enhancement was based on the firearm found with $20,000 in cash in a dresser
drawer in a bedroom in Miller’s mother’s house. Regardless of whether the
$20,000 was intended to be used in a subsequent drug transaction, a
preponderance of the evidence plausibly established a temporal and spatial
relationship between the firearm, Miller’s drug dealing, and Miller. See id. at
52-53. The firearm was found in the same dresser drawer as $20,000 in drug
proceeds and in the same house where Miller admitted that he gave drug
proceeds to his sister to store elsewhere and packaged $66,000 in drug proceeds
to be used in a subsequent drug transaction.         This undisputed evidence
supported the district court’s implicit inference that Miller possessed the
firearm to protect himself and his drug proceeds. See United States v. Vasquez,
161 F.3d 909, 912-13 (5th Cir. 1998). The district court also did not clearly err
in finding that Miller did not meet his burden of showing that it was clearly
improbable that the firearm was related to his drug dealing. See King, 773
F.3d at 52-53.
      The district court’s judgment is AFFIRMED.




                                       2